Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiazhong Lou on 1/3/2021 as well as via e-mail communication with Jiazhong Lou on 1/5/2021.
Claim 6 is amended as follows:   A glass comprising, in weight percent on an oxide basis in the ranges: 
SiO2 45-65 
Al2O3 10-25
B2O3 0-5 
MgO 0-5 
CaO 0-8 
SrO 0-5 
BaO 0-10, 


wherein the glass further comprises fluoride having a content of at least 0.38 mol.% and one or more rare earth metal oxides including Ce2O3 having a content of at least 0.42 mol.%, wherein the glass is alkali-free, and wherein the glass has a sharpness absorption greater than zero and an absorption cut off controllable between 300 nm and 450 nm.
Claim 21 is amended as follows: An alkali-free glass comprising, in weight percent on an oxide basis in the ranges: 
SiO2 49-62 
Al2O3 16-20 
B2O3 1-2 
MgO 2-3 
CaO 3-5 
SrO 1-2 
BaO 6-8.5 

Ce2O3 > 0 to 10 
Sm2O3 0-2.5 
Eu2O3 0-2.5,
2O3, Sm2O3, and Eu2O3 has a content of at least 0.42 mol.%, and wherein the glass has  a sharpness absorption greater than zero and an absorption cut off controllable between 300 nm and 450 nm.
Claim 27 is amended as follows: The glass of claim 1, wherein the glass comprises in weight percent on an oxide basis in the ranges: 
SiO2 45-65 
Al2O3 10-25
B2O3 0-5 
MgO 0-5 
CaO 0-8 
SrO 0-5 
BaO 0-10 

Ce2O3 up to 15.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-IV , as set forth in the Office action mailed on 10/20/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/20/2020 is fully withdrawn.  Claims 6-9, 12-13, 21-23, and 25, directed to a glass, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
Examiner notes the drawings submitted 05/10/2021 have been accepted. 
Claim Interpretation
Examiner acknowledges Applicant’s clarification of the claim interpretation section concerning CeO2 and Ce2O3 from the non-final rejection dated 10/18/2021 in the remarks from 11/08/2021. 
Claim Rejections - 35 USC § 112
Examiner notes that the rejection of claims 27-28 under 112(b) in the non-final rejection dated 10/18/2021 has been withdrawn because Applicant correctly noted that the ranges in claim 27 do not conflict with claim 1 in the remarks from 11/08/2021, and claim 28 has been canceled. 
Allowable Subject Matter
Claims 1-9, 12-13, 21-23, 25-27, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is directed towards a glass comprising fluoride and one or more rare earth metal oxides, wherein the fluoride has a content of at least 0.38 mol.% and the one or more rare earth metal oxides has a content of at least 0.42 mol.% , wherein the glass is alkali-free, and wherein the glass has a sharpness absorption greater than zero and an absorption cut off controllable between 300 nm and 450 nm.
The closest prior art is considered to be Li et al. (CN105859128A with reference to machine translation, hereinafter referred to as Li). 
Li is directed to an alkali-free glass (see Li at the title from machine translation). Li discloses an example of an alkali-free glass which comprises 1.5 mol% Y2O3 and 1 mol% of the combination of CaF2+SrCl2 (see Li at Page 14,  Example 14 from original Chinese document). Examiner notes that Y2O3 is a rare earth. However, Li does not specify the specific amount of fluoride in any of the examples provided, or within the publication, therefore claim 1 avoids Li as prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowable due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731